Campbell J.
Clark and Campau being adjoining land owners on Detroit River, tbe former claims title to certain land under water extending diagonally across Oampau’s front, upon the ground that the rights in the water are to be determined by the direction of the boundaries on land. The division line between the two runs in such a direction that Clark’s land widens , and Campau’s narrows as the lots approach the shore, and Clark claims that the lines should be extended into the water in the same direction at which they strike the shore line.
The Court below ruled in substance that the rights in the water were not in any way dependent upon the direction of the lines on land, but that the lines from the shore should be run, as near as may be, perpendicular to the course of the stream, which at this point is straight, and at right angles with the general direction of the farm lines, and parallel with the shore. We think the ruling was correct.
The right to land under water, extending from the shore toward the centre or thread of a stream has always been deemed as appurtenant to the shore itself. It has no reference whatever to the extent of the riparian owner’s possessions back from'the shore, and is the same whether those possessions consist of a deep parcel or a mere strip of shore. And this right to the covered lands in front has always been held to exclude any adjacent claimant from intercepting in any way the full extent indicated by the width at the shore, without reference to whether the tract approaches the shore at right angles or diagonally. Where the stream is straight, the water front will be bounded by lines drawn at right angles with the thread of the stream, protracted until they reach the ends of the shore line. Where the stream curves the same principle applies, and the lines running from the shore would converge or separate, according as the land lay within or without the curve. *329In all the cases where the ownership of submerged land or of alluvial increments, appurtenant to riparian ownership has come in question, the only elements which have ever been considered by the Courts have been the shore lines and the central line or thread of the stream, and the partition among adjoining owners has been made with reference to these, but never with any reference whatever to the direction of the boundaries or the extent of the domain on the uplands. The aim in every instance has been to secure to each owner such share as was indicated by his shore line, and not by his lands back of it.
The following cases exemplify the method resorted to, in making allotments among riparian owners, both on rivers and on other waters, in none of which has any regard been paid to the lines on land.—Emerson v. Taylor, 9 Greenleaf R. 42; Deerfield v. Arms, 17 Pick. R. 41; Rust v. Boston Mill Corp., 6 Pick. R. 158; Sparhawk v Bullard, 1 Metc. R. 95; Knight v. Wilder, 2 Cush. R. 199; Ipswich Pet'rs, 13 Pick. R. 431; Jones v. Johnston, 18 How. R. 150; and Johnston v. Jones, 1 Black Rep. 209; Banks v. Ogden, 2 Wallace R. 57; O’Donnell v. Kelsey, 10 N. Y. 412.
In Saulet v. Shepherd, 4 Wall., 502, the principle which recognizes the shore line, and not the back lands as governing, is recognized and enforced as it had been in Johnston v. Jones and Banks v. Oqden. And it in fact lies at the foundation of all the decisions on riparian rights—See also Jones v. Soulard, 24 Koto. R. 41; Seneca Nation v. Knight, 23 N. Y. 498; Steamer Magnolia v. Marshall, 39 Mississippi R., and the cases referred to in our previous decisions, Lorman v. Benson and Rice J. Ruddiman.
The judgment below is affirmed with costs.
The other Justices concurred.